Case 1:19-cv-04587-JPO Document 43-1 Filed 09/12/19 Page 1 of 3
Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,

attests that registration has been made for the work REO 932 — 464
identified below. The information on this certificate has GAA
been made a part of the Copyright Office records. a

WREQGQODITZ46E% ~~

 

 

" : CPFECTIVE TATE OF RENEWAL REGISTRATION
” e 9

oo not wkindttubStatessRegister of Copyrights and Director

(F YOU NEED MORE SPACE, USE FORM RE/CON. Min oD yvvy

 

 

. T TITLE AND ORIGINAL TERM INFORMATION
A. Title of work as first published or registered: Help Me Put Out the Flame (in my Heart)

If YOU NEED MORK SPACT, USE SPACES ON FORM RE/CON

 

if periodical, give: Volume: =. Number: ..____ Issue date: ISSN:
B Alternative title:

 

IF YOU NEED MORE SPACE, USE SPACE D2 ON PORM RECON

C If first published as a contribution to a periodical or other collective work, give title of larger work:

 

SF YOU NEEG MORE SPACE, USE SPACE BON FORM BE/CON

 

 

If periodical,give: Volume: = Ss Number. _____ Issue date: ISSN;
a Has this work (or the work in.which it was first published, ifa contribution) ever been registered?
yes{_] Give registration number, _.-_Ss sR NO (Complete Form RE/Addendum.)
E Publication date: ORM/B\/194AS sone Registration date, if registered as unpublished work:
(am/poivery) (mm /oosvrey)
F Year date(s) in copyright notice, if earlier than actual publication year date:19.._ ISBN:

G Original copyright claimant(s}:

 

US YOU NEED MORE SPACE, USE space 8-ON FORM REJCON
H if the work was originally registered in Class Ai or 81, was a US, edition registered?
Yes(] Give registration number. ———_._ OR No{]

I if the original registration record was corrected or amplified by supplementary registration on Form CA, give the registration
number and effective date of the supplementary registration: Number: Date:

 

2 WORK OR MATERIAL CLAIMED AND AUTHOR INFORMATION
A Copyright for the renewal term-is claimed in: (Check only one.)

1 [] the entire work, . .

2{_] acontribution first published in a periodical or other collective work.

3 CI revistons in previously published or registered work. Descrtbe revisions:

 

 

4F] separate element(s} of authorship in a larger work. Specify element(s):
ORe
5 The renewal claim is based on-the first publication of a work previously
registered as an unpublished work under registration number, Et 154302 effective 12/23/1969

8 The following author(s) contributed to the work or material claimed:

Name: Ernie Hines

 

This author created: words and music

Date af death, if applicable:

 

(mma tDosrvyy)

Name:

 

Luvall Wesby This author created: words

 

 

{masoosrrvy}

Date of death, if applicable:

 

Name: _. This author created:
Date of death, if applicable:

 

 

(mm soosrryy) .
\F THERT ARE ADDITIONAL AUTHORS, USE SPACE O OW FORM RE/CON.

 

92-579) The tuthanty for re tussting nis “formato © Pie 17 USS Yang and $400 sHenistiing “he tequesled Inincmatian ty voluntary. Bat if
fhe infyimation ts nat furmshed, 1 reny be necessary. to delay or ‘efuse sepistealior and you ray aotbe ent thed.ta cerlain selief, -emedies, aod benefits proyidedius chigptes g and ¢ sl ite 37 USE, The principal uses of the.
fequested information aie the eastachshmeni and maintenance of o pube tecord and the ésgrnimalono! the apsiicazor for sempliance vath the equ station requirements oC tie copytight code. Other rouline uses nctucte
public inszecten and copying: pleparation Mt pubbe dideres, prepa af cush: coloiogy ct copyright regitratigns, wud preparation a! seaic’ reports upon iequest NOTE: Nc atber 3de°soty statement wil! be given in
Senneclion wil? this application, Please beey thir statement and sefer to it we communtcate with you regording Tks application ,

SRIVACY ACT ADVISORY STATEMENT Reuuired by the Privacy Act uf s974 (PL
{

  
   

 

 

 

 
Case 1:19-cv-04587-JPO

DO NOT WRITE ABOVE THIS LINE.

tf YOU NEED MORE SPACE, USE FORM RE/CON.

- Name:

: Address: 227 EtG a Ave : oi mie he 018 30, « OR » Year of death: re

RENEWAL TERM “OWNERSHIP INFORMATION

Ernie Hines as the: ~ author

EXAMINED BY: . ”

Document 43-1 Filed 09/12/19 Page 2 of 3

sro eleulig

CORQESCAHOENSE: ve
4

@lrtig

FUNDS RECEIVED:

Name the party’ or parties antitled by law to claim the renewal copyright onthe last. day of the. original 3-year termof copyright
foreach statutory claimant named, give the basis of the claim, and’ provide’ a current address. Read. instructions.

 

 

 

 

 

 

 

 

 

 

. flame: as the: .
Address; 20 - — nares = 1. 46R> Year of death.
- Name: _ ag the:

Address: «Oke Year ofdeath: 2 -

--Name: as the __ . :

t

: Address:

sORD: Year of death:

 

This application fs submitted by oton behalf of the:, (Check only one.) - a
[fstatutory clatrnantts) named above. (Goorto section 4. J .

oR».

 

- Current address:.

a td signee/suceéstor of. the statutoiy slaimantts) named above. Complete space c below)

ur thee aay AGDsTIONAL ptaturery CLAtManTs, ase sac € ow soum etmeon.

 

cinentinuccinion . + ERAS OR TRANSFER

 

rok - aoe

~ CERTIFICATION,

, ‘Typed o or printed: name: DAL! =. So meee

 

ua Ores OE DARE MH Sorees) 28 E: WAS Ho Erb eh $s. See

hone a ARE ATED Fax: (5 REG LB emai

Mame

‘Deposit account number.”

| Apthe undersigned, hereby certify that Tam the statutory claimaint, the assignee/sticcessor, ot the duly. vaiuthorized ragent of the
- statutory claimant or. assignee /Successor, ‘and that the statenients made ‘by mein this 5 application 3 are correct.

Date:

Sizisi4

 

 

Handwritten signature: 3

 

Accountname:

Contact information, for ‘corresporidence, including: name and mailing z address:

 

 

‘PAYMENT, CORRESPONDENCE, AND MAILING INFORMATION

 

 

{d00. joucaen rs ltkon.
xs Ototmail. com

 

MAILING apoatis FOR CERTIFICATE:

    

Se. Waswiderons Su, _Svuire 90,

NymiptasstReer = < ROTsSUITE

 

FisvPostal cose.

étty/rown 7 aa Ciarereounee: countRy

L. FORM RE xiv: 04/2019. Printed unsecycled paper

TURE $ondig: Acy.personwh? Luowingy makes 8 abe ceprécentacion
of 2 rratenatiact in Ure agphradan tur cepyrtisht regnstteot provided
foc by segtion 469, ov Inv a: Or tt *¥ Aled In SAE EC TAN ate
she apaigait ton shal BS Reed *or meré than asco :

    

ws SOVERNMENT PRINTING. OF EIT E: JOM -ARX-MXK/EX AKAN
Case 1:19-cv-04587-JPO Document 43-1 Filed 09/12/19 Page 3 of 3

SPE! 783/ 9937 5y

Cc

mall

wo > Re

WwW

REO 932-464

*REGGAGIS24645

UPFECTIVE DATE OF RENEWAL DEGISTRATION (MM /DD/¥YVY}

Form RE/Addendum

For works not registered during original term «+ United States Copyright Office

 

Complete this form only if you answered “no“ to question id on Form RE,

 

 

 

or if otherwise required (see accompanying instructions). & l a {1 a.
FORM BL/AOD RECO: | } 9
6 ft)
ANSWER ONLY THE QUESTIONS THAT APPLY TO YOUR CLAIM, VEPOSIT copy Kec'D: Lfio 114 CF setcerso
v

PAGE 4 or ,

OO NOT WRITE ABOVE THIS LINE, TEE KIC‘O.
wl24 49
TITLE INFORMATION

Title of work: Help Me Put Out the Flame (tn my Heart)

 

If periodical, give: Volume: JW Number; sue date:

if copyright is claimed in a contribution to this periodical or collective work, give title of contribution:

 

 

AUTHOR INFORMATION

Name of the author of the work or material claimed: Ernie Hines

This author was a citizen of United States and domiciled in United States
on the date of first publication.

 

 

PUBLICATION INFORMATION
Date of first publication (MM/DD/vyyy): O08 , 3131/1993

Nation of first-publication: P<] United States «or» [J other:

 

MATION

 

MANUFACTURE INFORMATION

{Complete this space only if the work consists predominantly of nondramatic literary material, including periodicals and two-dimensional
prints and labels, in the English language. if not, go on to space 5.)

[7] Manufactured in the United States

CO Manufactured in: Specify manufacturing process:

NATION TYPE GF PROCESS

 

 

 

DEPOSIT INFORMATION (check only one}

O One complete copy of the work as first published is deposited,
[oa complete copy of the work as first published cannot be deposited.

Describe deposit copy: COPY OF Sowne Reco & OF Cr.Riy,
oF 1 SET THE ENSTRUCTIONS ASOUT ACCEPTABLE ALTERNATIVE DIPOSIT TERPALS.
As . x SVCE ¢ :

watt S\

 

      

VERIFICATION OF COPYRIGHT NOTICE

| hereby aver that all copies of this workas first published bore the copyright notice as it appears in the deposit material, and
said copyright natice appeared on all copies of the work, including any reprint copies, publicly distributed in the United States or
elsewhere until March 1, 1989, and U.S. copyright subsists in the work,

Typed or printed name: STOALE, Gor_prs) Date: i244
Signature: Po. hon-.

*SPECIAL REMEF GRANTED UNDER
202.20(d) OF THE €.0.

pees at s
REGEN +3.

FORM RE/ADDOLNOUM REV: O5/2019 Printed on cecycled paper US COVERNIENY ORINTING OFFICE: RAK-MXX/KK EEN

 

    
